Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claim 10 does not contain markings in accordance with 37 CFR 1.121(c)(2). In particular, the added text has not been underlined. Applicant is reminded to provide properly marked text when making amendments.

The amendments filed 7/5/22 do not overcome the rejection set forth in the office action mailed 3/2/22, which is maintained below. The discussion of the rejection has been updated in order to reflect the claim amendment. A new ground of rejection under 35 USC 112(b), necessitated by the amendments, is also set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require that the fuel economy performance of the compression-ignition engine is “improved”, and amended claim 10 recites that the wear in the compression-ignition engine is “reduced”. These claim limitations are indefinite because “improved” and “reduced” are relative terms, and the claims do not define what the fuel economy is improved or the wear reduced in relation to. The examiner recommends that applicant specify that the improvement or reduction is relative to a compression-ignition engine lubricated with a comparative lubricant composition, and specify the manner in which the comparative lubricant composition differs from the lubricant composition used in the claimed method. 

Claim Rejections - 35 USC § 103
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xin (US PG Pub. No. 2015/0126420) in light of the evidence provided by Jao.
In paragraph 11 Xin discloses a lubricating composition comprising a lubricant base oil and a Mannich base. In paragraph 137 Xin discloses that the base oil can be a Group III base oil, as recited in component (a) of claim 1, and in Table 1 discloses sample compositions where the base oil is present in amounts within the range recited in component (a) of claim 1. Group III base oils by definition have a viscosity index of at least 120, encompassing the range recited for component (a) of claim 1. Claims 8 and 10 of the Xin reference also teach that the composition comprises the Mannich base and other additives in amounts that lead to a base oil concentration overlapping the range recited in component (a) of claim 1. In paragraphs 127-129 Xin discloses that the composition can comprise a polyisobutylene succinimide dispersant, as recited in component (b) of claim 1, and that the dispersant is more preferably present in an amount of 1.5 to 8% by weight, encompassing the range recited in component (b) of claim 1. In paragraph 130 Xin discloses that the composition comprises a detergent which is preferably a mixture of an overbased calcium sulfonate and an overbased calcium sulfurized phenate, as recited in components (c) and (d) of claim 1 respectively. In paragraph 131 Xin discloses that the detergent is preferably present in an amount of 1.2 to 10% by weight, and in paragraph 131 Xin discloses that the sulfonate and sulfurized phenate are preferably present in a weight ratio of 0.5:1 to 2:1, leading to concentration ranges of 0.4 to about 6.67% by weight for both the sulfonate and phenate, overlapping the ranges recited in components (c) and (d) of claim 1. While Xin does not explicitly disclose that the calcium sulfonate can be a calcium alkylbenzene sulfonate, Xin does disclose in paragraph 130 that the detergent can be LZ6477, and Jao, in the table at the bottom of column 4, provides evidence that LZ6477 is an alkylbenzene sulfonate, meeting the limitations of component (c) of claim 1. In paragraph 132 Xin discloses that the composition preferably further comprises a zinc dialkyl dithiophosphate anti-wear agent, as recited in component (e) of claim 1, and in paragraph 133 discloses that the anti-wear agent is more preferably present in an amount of 0.5 5 to 5% by weight, encompassing the range recited in component (e) of claim 1. In paragraph 167 and the corresponding examples Xin discloses that the compositions can have a viscosity grade of 10W-40, as recited in claim 1. Xin does not disclose the inclusion of polymeric viscosity index improvers and therefore meets the corresponding limitation of claim 1.
The differences between Xin and the currently presented claims are:
i) Xin does not specifically disclose a method of lubricating a compression-ignition (diesel) engine with the composition. 
ii) Some of the ranges of Xin overlap or encompass the claimed ranges rather than falling within them.
With respect to i), Xin discloses in paragraphs 22 and 142 that the lubricating compositions can meet the specifications for diesel engine lubricating compositions, and in paragraph 167 discloses diesel engine lubricating compositions. It therefore would have been obvious to one of ordinary skill in the art to lubricate a compression-ignition engine with the composition of Xin, as recited in claims 1 and 10, since Xin teaches that the compositions meet the specifications for diesel engine lubricating compositions. Since the composition of Xin meets the compositional limitations of the claims, the method of using the composition to lubricate a compression-ignition engine will meet the limitations of claims 1 and 10 regarding wear reduction and fuel economy improvement. 
With respect to ii), see MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1 and 10 are therefore rendered obvious by Xin.

Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive. Applicant argues that the data provided in the specification demonstrates the criticality of the viscosity index of the Group III base oil. While the single inventive example provided by applicants does lead to improved fuel economy and reduced wear relative to the comparative examples, the data is not sufficient to demonstrate the criticality of the viscosity index of the Group III base oil. The comparative example used for the fuel economy test is a “Commercial 15W-40 API CJ-4 Heavy-Duty Diesel Engine Oil” with an unspecified composition; it is unclear what the viscosity index of base oil of the commercial diesel engine fuel is, and it is also unclear what other differences exist between the inventive composition and the commercial oil. One of ordinary skill in the art therefore would not be able to attribute the improved fuel economy to the viscosity index of the base oil of the inventive composition. The comparative example used for the wear protection test comprises a base oil blend which comprises a base oil component not only having a lower viscosity index but also a lower viscosity; it is unclear whether the reduction in wear is related to the change in viscosity index or the change in viscosity. While the comparative example comprises some viscosity index improver and the inventive example is free of viscosity index improver, the overall viscosities of the compositions are not reported. Esche (U.S. PG Pub. No. 2015/0133352) states in paragraph 292 that lower viscosity oils tend to offer less wear protection. Esche also discloses that it is “common knowledge” that lower viscosity oils tend to have better fuel economy, but as discussed above, applicant has used a different comparative composition having unspecified base oil viscosity and viscosity index for the fuel economy test. The comparative example used for the wear protection test also contains 8% less base oil than the inventive example, with the balance apparently made up by the diluent oil of the additive components; the identity and type of the diluent oil is also unspecified and it is unclear how this affects the properties of the composition. 
Even if applicant’s data were sufficient to establish that the viscosity index of the base oil were the crucial factor in providing improved fuel economy and reduced wear relative to the comparative compositions, the single inventive example is not sufficient to establish that a viscosity index of at least 130 for the base oil is critical across the entire scope of the claims, which recite compositions comprising broad classes of compounds in broad concentration ranges. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771